PER CURIAM.
We affirm the appellant’s convictions but reverse the appellant’s habitual offender sentences and remand for resentencing. In order to be sentenced as an habitual offender under section 775.084, Florida Statutes (1988), a defendant must have successive felony convictions. The appellant’s two prior convictions were rendered on the same date, and so they should have been treated as a single offense. Walker v. State, 567 So.2d 546 (Fla.2d DCA 1990).
*1006Reversed and remanded for resentenc-ing.
SCHEB, A.C.J., and RYDER and PATTERSON, JJ., concur.